   Case: 1:18-cv-07686 Document #: 749 Filed: 10/09/20 Page 1 of 3 PageID #:6693




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re: Lion Air Flight JT 610 Crash                   Lead Case No. 18-cv-07686

 JOHAN HARRY SAROINSONG and ZILA                       This document relates to
 VENITA,                                               Case No. 1:19-cv-05211

                                 Plaintiffs,           Honorable Thomas M. Durkin
                       v.

 The Boeing Company,
                                 Defendant.


                   STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rule of Civil

Procedure, Rule 41(a)(1)(A)(ii), by and between plaintiffs Johan Harry Saroinsong and Zila

Venita, successors-in-interest and surviving heirs of Hizkia Jorry Saroinsong, deceased, and

Defendant, The Boeing Company, by and through their respective counsels, that Plaintiffs’

actions shall be dismissed with prejudice and without costs according to the terms of a

confidential settlement agreement between them.

       The Court retains jurisdiction to effectuate settlement, including enforcement,

adjudication of liens, approval where necessary, and any other pendant matters. This fully

resolves all claims of Johan Harry Saroinsong and Zila Venita, successors-in-interest and

surviving heirs of Hizkia Jorry Saroinsong, which were originally filed in Case No. 19-cv-05211

and reassigned to this Court under Case No. 18-cv-07686.

       The claims of all other Plaintiffs in Case No. 18-cv-07686 are unaffected by this

stipulation and contemplated order of dismissal.




                                                   1
   Case: 1:18-cv-07686 Document #: 749 Filed: 10/09/20 Page 2 of 3 PageID #:6694




                                            Respectfully submitted,

Dated: October 9, 2020                      /s/ Ari J. Scharg

                                            Jay Edelson
                                            jedelson@edelson.com
                                            Benjamin H. Richman
                                            brichman@edeslson.com
                                            Ari J. Scharg
                                            ascharg@edelson.com
                                            EDELSON PC
                                            350 North LaSalle Street, 14th Floor
                                            Chicago, Illinois 60654
                                            312.589.6370 (firm)
                                            312.589.6378 (fax)

                                            Rafey S. Balabanian
                                            rbalabanian@edeslson.com
                                            EDELSON PC
                                            123 Townsend, Suite 100
                                            San Francisco, California 94107
                                            415.212.9300 (firm)
                                            415.373.9435 (fax)

                                            Keith D. Griffin
                                            kgriffin@girardikeese.com
                                            David R. Lira
                                            dlira@girardikeese.com
                                            GIRARDI | KEESE
                                            1126 Wilshire Boulevard
                                            Los Angeles, California 90017
                                            213.977.0211 (firm)
                                            213.481.1554 (fax)

                                            Attorneys for Plaintiffs


Dated: October 9, 2020                      /s/ Bates McIntyre Larson

                                            Bates McIntyre Larson
                                            blarson@perkinscoie.com
                                            Daniel T. Burley
                                            dburley@perkinscoie.com
                                            PERKINS COIE LLP
                                            131 S. Dearborn, Suite 1700
                                            Chicago, Illinois 60603



                                        2
Case: 1:18-cv-07686 Document #: 749 Filed: 10/09/20 Page 3 of 3 PageID #:6695




                                         T: (312) 324-8400
                                         F: (312) 324-9400

                                         Mack H. Shultz
                                         mshultz@perkinscoie.com
                                         Gretchen M. Paine
                                         gpaine@perkinscoie.com
                                         PERKINS COIE LLP
                                         1201 Third Ave., Suite 4900
                                         Seattle, Washington 98101
                                         T: (206) 359-8000
                                         F: (206) 359-9000

                                         Dan K. Webb
                                         dwebb@winston.com
                                         Christopher B. Essig
                                         cessig@winston.com
                                         Julia M. Johnson
                                         jmjohnson@winston.com
                                         WINSTON & STRAWN LLP
                                         35 West Wacker Drive
                                         Chicago, Illinois 60601-9703
                                         Phone: (312) 558-5600

                                         Attorneys for Defendant




                                     3
